t c memo united_states tax_court bk carolyn mellen petitioner v commissioner of internal revenue respondent docket no filed date w kevin jackson for petitioner r craig schneider for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a request for eguitable relief under sec_6015 with respect to petitioner’s taxable_year we must decide whether respon- ‘unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure - - dent abused respondent’s discretion in denying petitioner relief under that section for that year we hold that respondent did not abuse respondent’s discretion findings_of_fact some of the facts have been stipulated and are so found ’ at the time the petition was filed petitioner resided in salt lake city utah petitioner and craig richard mellen mr mellen who married in have five children---jamie rick andrea andrew and justin---and one grandchild jessica who is jamie’s daughter at the time of the trial in this case those children and that grandchild were and years old respec-- tively after petitioner graduated from high school in she completed a one-year course of study at henagers business col- lege where she took courses in business shorthand and english after completing that course of study in petitioner became employed first as a medical claims clerk and then as a secre- tary in when petitioner and mr mellen had their first child petitioner stopped working and remained unemployed until when she accepted a part-time position with salt lake unless otherwise indicated or stated for clarity all findings_of_fact and conclusions herein that do not indicate the times thereof pertain to the time of the trial in this case that took place on date community college since questar infocomm questar has employed peti- tioner as a secretary for which she received the following compensation during the years indicated year compensation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘state income_tax but no federal_income_tax was withheld from the compensation that petitioner received from questar during and federal_income_tax and state_income_tax were withheld from the compensation that peti- tioner received from questar during and the record does not disclose the amount of peti- tioner’s compensation from questar during nor whether any federal_income_tax or state_income_tax was withheld from that compensation at the time of the trial in this case petitioner’s annual compensation from questar was dollar_figure at all relevant times petitioner’s employment with questar provided her inter alia certain health and dental benefits as well as life and accident insurance and the right to participate in a retirement_plan questar retirement_plan petitioner contributed the following amounts to the questar retirement_plan during the years indicated year amount contributed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘the record does not disclose the amount if any that petitioner contributed to the questar retirement_plan during as of date petitioner’s monthly contribution to the questar retirement_plan was approximately dollar_figure which questar was deducting from her compensation after reducing petitioner’s annual compensation from questar as reported in form_w-2 wage and tax statement for each of the years and through by amounts if any for federal_income_tax state_income_tax social_security_tax medicare_tax the cost of certain group-term_life_insurance and contributions to the questar retirement_plan that were withheld from such compensation petitioner’s annual net compen- sation from questar petitioner’s annual net compensation_for each such year was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively at least as of the time of the trial in this case peti- tioner was investing dollar_figure a month in a mutual_fund and had a balance in that mutual_fund of dollar_figure at least as of date - petitioner was investing approximately dollar_figure each month which questar was deducting from her compensation each month or approximately dollar_figure each year in savings bonds in date petitioner underwent surgery for colon cancer in date petitioner again underwent surgery because petitioner’s cancer had spread to her liver thereafter peti- tioner has had regular checkups to monitor her recovery from cancer after graduating from high school around mr mellen who is dyslexic worked as a roofer at least as early as mr mellen became engaged in certain activities as an inventor and sometime before was successful with respect to one of his inventions on date mr mellen was injured in an explosion date accident some of his property was also damaged or destroyed in that explosion at all relevant times peti- stn addition to the amounts that we have already found questar was deducting from petitioner’s compensation as of date questar was deducting as of that time the following approx- imate amounts each month from petitioner’s compensation dollar_figure for federal_income_tax dollar_figure for state_income_tax dollar_figure for social_security_tax dollar_figure for medicare_tax dollar_figure for health benefits dollar_figure for dental benefits dollar_figure for reserved parking dollar_figure for life_insurance dollar_figure for accident insurance dollar_figure for a dollar_figure debt owed to the state of utah for state_income_tax with respect to taxable_year dollar_figure for a legal service plan dollar_figure payment ona loan from the questar retirement_plan dollar_figure payment on a second loan from the questar retirement_plan and dollar_figure fora micro computer the meaning of micro computer is not disclosed by the record - - tioner knew about the date accident as well as the injuries that mr mellen suffered and the damage or destruction to his property caused by that accident in a letter dated date the social_security admin- istration ssa determined that mr mellen was disabled that his disability arose as of date and that he satisfied the medical requirements for social_security disability benefits ss disability benefits sometime after date the ssa determined that mr mellen satisfied the nonmedical requirements for ss disability benefits and that he was entitled to such benefits as of date at a time not disclosed by the record the ssa also determined that mr mellen was entitled to hospital insurance under medicare as of date from at least date to the time of the trial in this case mr mellen received monthly ss disability benefits that ranged from approximately dollar_figure to dollar_figure at times that are not disclosed by the record petitioner and mr mellen jointly filed form_1040 u s individual_income_tax_return return for each of the taxable years through sometime after date but before date petitioner and mr mellen jointly filed a return for each - of the taxable years joint_return and joint_return at times that are not disclosed by the record petitioner prepared without the aid of a paid return preparer and filed returns using married filing separate status for the taxable years and through respectively sometime between date and date petitioner prepared without the aid of a paid return preparer a return using head_of_household status for taxable_year return but did not sign or file that return the joint_return reported inter alia adjusted_gross_income of dollar_figure taxable_income of dollar_figure compensation of dollar_figure that petitioner received from questar taxable interest_income of dollar_figure and dividend income of dollar_figure the joint_return reported inter alia adjusted_gross_income of dollar_figure taxable_income of dollar_figure compensation of dollar_figure that petitioner received from questar taxable interest petitioner and mr mellen applied for and received exten- sions until date within which to file the joint_return petitioner and mr mellen applied for and received exten- sions until date within which to file the joint_return in the return petitioner claimed schedule a itemized_deductions of dollar_figure for state_and_local_income_taxes dollar_figure for real_estate tax dollar_figure for personal_property_tax dollar_figure for mort-- gage interest dollar_figure for gifts to charity and dollar_figure for attorney and accounting fees - - income of dollar_figure from cyprus credit_union dividend income of dollar_figure’ and schedule d capital_gain of dollar_figure from the sale of certain stock the joint_return claimed deductions for schedule a itemized_deductions of dollar_figure a schedule c loss of dollar_figure relating to mr mellen’s activities as an inventor a schedule e loss of dollar_figure and a casualty_loss of dollar_figure as a result of the date accident that caused damage to or destruction of property that petitioner and mr mellen claimed mr mellen used in his business claimed casualty_loss deduc- tion the schedule a itemized_deductions in the joint_return were for claimed state_and_local_income_taxes of dollar_figure real_estate tax of dollar_figure personal_property_tax of dollar_figure mortgage interest of dollar_figure and gifts to charity of dollar_figure schedule a of the joint_return listed dollar_figure as the amount of medical_expenses for which petitioner and mr mellen were not reimbursed by insurance the joint_return showed total federal_income_tax of dollar_figure and such tax due of dollar_figure petitioner and mr mellen 'schedule b interest and dividend income part ii of the joint_return listed questar among the payors of gross dividends and or other distributions on stock in arriving at schedule d capital_gain of dollar_figure peti- tioner and mr mellen showed in schedule d of their joint_return gains and losses from the sales of stock in the following uspn irc fonr cwide nht nam and sybase - did not pay any federal_income_tax at the time they filed the joint_return by date petitioner and mr mellen paid in full the federal_income_tax due shown in that return a penalty and interest thereon sometime during an agent of respondent examining agent commenced an examination of the joint_return respon- dent’s examination sometime after that examination commenced but before date the examining agent proposed nine adjustments proposed adjustments to the joint_return which included the proposed disallowance of the claimed casualty_loss deduction of dollar_figure as grounds for that proposed disal- lowance the examining agent concluded that if the alleged casualty occurred at all it occurred during sometime after the examining agent proposed those adjustments but before date petitioner and mr mellen disagreed with the proposed adjustments and requested and had a conference with the internal_revenue_service irs appeals_office during that conference the irs appeals_office sustained only one of the adjustments proposed by the examining agent namely the proposed disallowance of the claimed casualty_loss deduction on date petitioner and mr mellen signed form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment in which they agreed to the disallowance of the claimed casualty_loss deduction - for their taxable_year and to the immediate_assessment and collection of a deficiency of dollar_figure in federal_income_tax a penalty of dollar_figure and interest as provided by law on date respondent assessed those amounts as well as interest accruals thereon we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for petitioner did not enter into an installment_agreement or other arrangement to pay petitioner’s unpaid liability for nor did petitioner at any time attempt to borrow money on an unsecured or secured basis in order to pay petitioner’s unpaid liability for on date petitioner filed with respondent form_8857 request for innocent spouse relief and separation of liability and equitable relief with respect to petitioner’s unpaid liability for we shall refer to form_8857 that petitioner filed with respondent as petitioner’s form_8857 petitioner attached the following statement to petitioner’s form to whom it may concern t am submitting this form because i am qualified in every way for equitable relief i and my spouse have no community_property what property i do have is an inheritance from my parent’s estate my husband runs his own business and is self- employed i myself have no knowledge whatsoever of his business dealings in particular his stock transac-- tions further i have never been involved in any of his business dealings the only reason i signed the joint tax_return in the first place was because his accountant thought it would be more convenient for him to file a joint re- turn on date in response to petitioner’s form_8857 respondent’s joint compliance branch sent petitioner a letter respondent’s date letter to petitioner that letter stated in pertinent part thank you for your request for relief from joint_and_several_liability form received date x please complete the enclosed form 886-a relief from joint_and_several_liability questionnaire the additional information should be returned within days from the date of this letter if you have any questions you may write to us at the address shown above or you may call the above listed number this is not a toll-free number thank you for your cooperation 'the record does not contain a copy of the relief from joint_and_several_liability questionnaire ques-- tionnaire to which respondent’s date letter to petitioner referred petitioner did not return a completed questionnaire to respon- dent nor did she otherwise respond to respondent’s date letter to petitioner on date respondent’s joint compliance branch also sent mr mellen a letter respondent’s date letter to mr mellen that letter stated in pertinent part this is to inform you that carolyn mellen who fileda joint_return with you for the tax_year s shown above has requested relief from joint_and_several_liability under sec_6015 if we grant the requested relief you alone will be solely liable for all or a portion of the tax liabil- ity that is the irs may only collect the balance due from you to insure the proper determination of who pays the balance owed you may want to participate in the irs proceedings by providing any of the following information by date whether carolyn mellen knew or had rea- sons to know of the audit adjustments and or the balance due on the income_tax return s for the above tax period s when he she signed the return s the current marital status between you and carolyn mellen whether carolyn mellen significantly benefited from the unpaid liability why it would be fair or unfair to hold carolyn mellen liable for the tax lia- bility please provide specific details and appropriate docu- mentation that support your information mr mellen did not respond to the foregoing letter ’ on date respondent’s joint compliance branch sent petitioner another letter respondent’s date letter that letter stated in pertinent part although mr mellen did not respond to respondent’s septem- ber letter to mr mellen ina letter dated date entitled transfer to appeals request mr mellen re- guested that the examination of the joint_return be trans- ferred to an irs appeals officer appeals officer we have determined that x you are not entitled to relief from the under- statement of tax_liability as an innocent spouse x explanation for why relief was not granted you have not provided any information to show what the exam issues were and that you did not know or have any reason to know of the basis for the understatement_of_tax if you want to appeal our decision you must provide a statement why you disagree with our decision we have provided space at the end of this letter for you to provide your statement of disagreement if that space is not adequate you may attach a separate statement with a copy of this letter on date petitioner returned to respondent respondent’s date letter and indicated in the space provided in that letter for petitioner’s statement of disagree- ment petitioner’s statement of disagreement that she disagreed with respondent’s determination that she was not entitled to relief under sec_6015 in support of her disagreement petitioner asserted in pertinent part i carolyn mellen disagree with the above irs decision because as i notified you previously i have no knowledge of my husband’s stock purchases or capital_gains for the sic i can provide a copy of my w-2 form for that year which i’m sure you probably already have that was the total amount of my earn- ings i had no benefit from any stock or capital_gains i believe the audit was a result of stock capital_gains concerns and not my measly income i do not know what papers i was to provide for this investi- gation to my knowledge i submitted everything i was asked to provide i’m sure if necessary i can get a tax attorney to review my situation any further inguiries can be made by calling me pincite- was a letter sent asking for specific info if so i did not receive it ‘the following handwritten notation appeared in the margin of petitioner’s statement of disagreement near the telephone number that petitioner provided therein disconnected called the record does not disclose who made that notation the tele- phone number at which petitioner indicated any further inquiries can be made by calling was petitioner’s office telephone number at questar on date respondent sent petitioner and mr mellen a notice_of_intent_to_levy with respect to taxable_year on date in response to that notice petitioner sent respondent a letter that letter stated in pertinent part i have filed for innocent spouse relief for this par- ticular year and was told that since a decision is still pending and is in appeals court sic no action should be taken against me or my property my husband was ill advised as to how to file taxes for the year he should not have filed a joint re- turn and i would not have to appeal this matter i have a w-2 that specifically shows what money i earned for i in no way had anything to do with his capital_gains on date an appeals officer met with petitioner date hearing for at least minutes and no more than one hour the purpose of that hearing was to discuss petitioner’s request for equitable relief under sec_6015 at the date hearing the appeals officer questioned petitioner and petitioner had the opportunity to present infor- mation including documentation with respect to her claim for - equitable relief under sec_6015 although petitioner knew prior to the date hearing that the appeals officer wanted to discuss with her the reasons why she believed that she was entitled to equitable relief under sec_6015 peti- tioner did not bring with her to that hearing any documentation supporting her position that she was entitled to such relief the appeals officer considered all of the information that petitioner shared with him during the date hearing as reflected in respondent’s administrative record pertaining to petitioner respondent’s administrative record which the appeals officer created and or on which he relied in arriving at his determination that petitioner was not entitled to equitable relief under sec_6015 petitioner informed the appeals officer at that hearing that as of the date of that hearing she was still married to her husband craig mellen with whom she filed the joint form_1040 she signed the form_1040 because her husband told her that that is what the accountant wanted but had never met the accountant she prepared her own income_tax returns when she filed income_tax returns separately from her husband and did not use a paid return preparer for completing or filing these income_tax re- turns she has been working for eleven years she and her husband support the household her husband pays the mortgage payments to their home with his disability_income - her salary was about dollar_figure a month in november of she has a married daughter that helps out with the family_expenses by contributing a couple hundred dollars a month her husband has had two major accidents which have left his legs unusable her husband is not working and receives less than dollar_figure a month in disability_income her husband was an inventor in her husband changed careers from the roofing industry to the invention industry in about she has lived in her present house since about her house is worth about dollar_figure as of november of she and her husband owed approximately dollar_figure on the only mortgage on the house and she had a 15-year mort- gage and it would be paid off in a couple of years her assets are in a_trust she really did not own anything other than the house she has not considered refinancing her house to pay off the tax_liability the income she and her husband reported on their form_1040 was largely lost in the stock market but that she used some of it to pay for a wedding she pays taxes on her own wages but x she does not feel she should pay her husband’s taxes and her husband blames everyone else for his problems on date the appeals officer and mr mellen spoke over the telephone with respect to inter alia peti- tioner’s request for equitable relief under sec_6015 as reflected in respondent’s administrative record the appeals officer summarized in pertinent part as follows his conclusions with respect to petitioner’s claim for equitable relief under sec_6015 in a document dated date and entitled brief narrative for appeals case memo the basis for the additional_assessment was the casu- alty loss claimed in the casualty actually happened and should have been claimed in craig mellen was at work in his warehouse when it blew up he was injured and he lost a lot of his property carolyn mellen knew about the accident and helped her husband get through it no reason was given as to why the casualty_loss was not claimed in however there was no tax_liability in there are two tiers of conditions that must be met to grant innocent spouse relief under sec_6015 carolyn meets the seven conditions under tier one also referred to as general requirements a problem does exist however in meeting the factors under tier also known as local factors there appear to be no factors weighing in favor of equitable relief for the requesting spouse the following facts weighing against equitable relief are considered the requesting spouse is still married to the taxpayer they still live in the same house and there is no indication of an imminent divorce the requesting spouse works and her husband col- lects disability_income the household expenses are shared with the income available on at least one occasion after date the appeals officer and mr mellen discussed over the telephone mr mellen’s claims and or concerns with respect to the joint_return -- - knowledge of the event the requesting spouse new sic of the accident that her husband was in- volved in she also knew when it happened in prior and subsequent years she filled out her own tax returns in order to file separately she appears to have the knowledge of when a deduction can be claimed lack of economic hardship the requesting spouse has indicated that the service sic is in the process of garnishing her wages and that will leave them in a position where they cannot pay their bills however the taxpayer also indicated that they are living in a dollar_figure home which will be paid off in a couple of years the taxpayers have not considered refinancing the home to pay the tax the additional liability is not solely due to the non-requesting spouse even though the casualty took place in the non-reguesting spouse’s work environment the requesting spouse had benefit of the results of that work she elected to file the joint_return knowing that the tax would be lower in conclusion carolyn meets the threshold requirements for equitable relief she does not have any of the factors for equitable relief that are in her favor it is recommended that carolyn not be granted innocent spouse relief for under sec_6015 on date the irs appeals_office sent petitioner a determination_letter regarding petitioner’s claim under sec_6015 with respect to taxable_year that letter stated in pertinent part we’ re writing to tell you that we’ve made a decision about your date request for innocent spouse relief under sec_6015 of the internal_revenue_code we’ve determined that for the above tax_year s we e cannot allow your request you had knowledge of the casualty_loss and when it took place your return was examined by the internal_revenue_service and you agreed to moving the loss from to the schedule below shows any adjustments we’ve made to your account amount of relief amount of relief amount of tax tax period s you requested we could allow remaining xe 'dollar_figure dollar_figure 'dollar_figure ‘the amount shown is the total of the federal_income_tax of dollar_figure and the penalty of dollar_figure that respondent had assessed with respect to petitioner’s taxable_year petitioner and mr mellen both of whom were about years old at the time of the trial in this case own the residence in which they have been living since for convenience we shall refer to the real_property owned by petitioner and mr mellen at which they have been living since as petitioner’s residence during the period from at least date until sometime during jamie and her daughter jessica were living in petitioner’s residence during at least date rick andrew and jamie’s significant other glen also were living in petitioner’s residence sometime during jamie jessica and glen moved out of petitioner’s residence although petitioner advised the appeals officer during the date hearing that her daughter jamie helped out with the family_expenses by contributing a couple hundred dollars a month while jamie and her daughter jessica inter alia were living in petitioner’s residence those payments ceased sometime continued - - mr mellen was the general contractor for and oversaw the construction of petitioner’s residence during the 1980s al- though petitioner and mr mellen have been living in that resi- dence since as of the time of the trial in this case certain work on petitioner’s residence remained unfinished including completing the installation of gutters certain stuccowork certain cement work certain sheetrock work in the garage and certain landscaping in the backyard the unfinished sheetrock work in the garage of petitioner’s residence has prevented petitioner and mr mellen from obtaining a certificate of occupancy for that residence without such a certificate of occupancy the local authorities will not approve petitioner’s residence for permanent as opposed to temporary power since at least date petitioner and mr mellen have had certain maintenance problems with petitioner’s residence including certain cracked ceramic tiles certain leaky plumbing wood rot in certain windows certain flooding and mildew problems in the basement and a missing piece of flashing from the roof as of the time of the trial in this case mr mellen had fixed the leaky plumbing in petitioner’s residence 1h continued during when jamie jessica and glen moved out of peti- tioner’s residence the leaky plumbing in question caused certain sheetrock to rot --- - but neither petitioner nor mr mellen had repaired any of the other maintenance problems in that residence petitioner’s residence does not contain any item of personal_property valued in excess of dollar_figure petitioner does not own any sterling silverware furs coin collections or a wedding ring for purposes of real_property_taxes salt lake county utah salt lake county determined that the total market_value of petitioner’s residence consisting of the house and the land on which that house was located was dollar_figure for purposes of real_property_taxes salt lake county determined that the total market_value of petitioner’s residence consisting of the house and the land on which that house was located was dollar_figure at the time of the trial in the instant case petitioner and mr mellen owned petitioner’s residence free and clear of any encumbrances as of that time petitioner had not attempted to obtain a loan secured_by petitioner’s residence in order to pay the only new piece of furniture in petitioner’s residence was a couch that one of petitioner’s sons purchased salt lake county determined that for purposes of real_property_taxes the market values of the house and the dollar_figure acres of land on which that house was located were dollar_figure and dollar_figure respectively and the real_property tax on petitioner’s residence was dollar_figure ‘salt lake county determined that for purposes of real_property_taxes the market values of the house and the dollar_figure acres of land on which that house was located were dollar_figure and dollar_figure respectively - petitioner’s unpaid liability for petitioner and mr mellen owned free and clear of any encumbrances a infiniti automobile a toyota truck ’ and another truck that needed repair at the time of the trial in this case petitioner was driving her son’s car because the infiniti that she usually drove needed repair in addition to petitioner’s unpaid liability for at the time of trial in the instant case the debts of petitioner and or mr mellen were dollar_figure to the state of utah for state_income_tax with respect to the taxable_year a dollar_figure judgment for a medical bill a debt in an undisclosed amount for money borrowed at an undisclosed time from the questar retirement_plan and dollar_figure to the questar retirement_plan for a second loan that petitioner used sometime after the novem-- ber hearing with the appeals officer but before the date of the trial in this case in order to make the final balloon payment with respect to the mortgage on petitioner’s residence ’ ‘sa neighbor gave the toyota truck to mr mellen at a time not disclosed by the record because it was not working and the neighbor thought that mr mellen might be able to make the repairs necessary for that truck to become functional as of at least date petitioner had been unable to obtain another loan from the questar retirement_plan that is because since at least that time the maximum number of out- standing loans permitted under the questar retirement_plan at any one time was two e one general loan and one residential_loan - - opinion we review respondent’s denial of relief under sec_6015 for abuse_of_discretion 114_tc_276 petitioner bears the burden of proving that respondent abused respondent’s discretion in denying her relief under sec_6015 see 118_tc_106 sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return f equitable relief ---under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such liability '8tn so holding we reject petitioner’s contention in her opening brief which she appears to abandon in her answering brief that the commissioner’s determination is entitled to a presumption of correctness see 114_tc_276 tn so holding we reject petitioner’s contention that sec_7491 shifts the burden_of_proof to respondent in the instant case see 118_tc_106 in any event the record establishes that respondent’s examination of the joint_return commenced in see sec_7491 a internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 -- - in the instant case the parties agree that relief is not available to petitioner under sec_6015 or c thereby satisfying sec_6015 we turn first to a dispute between the parties as to the scope of the record upon which we should determine whether respondent abused respondent’s discretion in denying petitioner relief under sec_6015 as we understand her position petitioner contends that that record should include not only the information that petitioner presented to respondent during respondent’s administrative consideration of petitioner’s request for relief under sec_6015 but also the additional informa-- tion petitioner’s additional information that petitioner presented at trial and that is part of the record in this case respondent counters that the court should determine whether respondent abused respondent’s discretion in denying petitioner relief under sec_6015 only on the basis of the information that petitioner presented to respondent during respondent’s administrative consideration of her request for that relief ' the court’s jurisdiction in this case is dependent upon sec_6015 see 118_tc_494 a497 114_tc_324 butler v commissioner supra pincite 71tn this connection respondent objected at trial inter alia to certain evidence as irrelevant and immaterial to the issue of whether respondent abused respondent’s discretion in denying petitioner equitable relief under sec_6015 we overruled respondent’s objections and indicated that in deter- continued - - we need not resolve the foregoing dispute between the parties that is because based upon our examination of the entire record in this case including petitioner’s additional information that is part of the record established at trial we find that peti- tioner has failed to carry her burden of showing that respondent abused respondent’s discretion in denying her relief under sec_6015 with respect to taxable_year we initially address certain of the arguments that peti- tioner advances on brief all of which we find to be without merit to illustrate petitioner argues on brief that a ruling in favor of the spouse petitioner does not mean the tax debt is forgiven or that it will never be paid it only means that based upon the present facts and circumstances it is not equitable to compel the requesting spouse petitioner to pay the tax debt in full at this time if an economic hardship is present then congress has declared that the present collection of the tax is to be suspended as to the continued mining whether respondent abused respondent’s discretion in denying that relief we would give whatever weight we consider appropriate to the evidence to which respondent objected -tin so holding we have considered petitioner’s contention that respondent did not fulfill what petitioner claims was respondent’s responsibility to investigate and ascertain during the administrative consideration of petitioner’s request for relief under sec_6015 all of the facts and circumstances with respect to petitioner’s claim for equitable relief under sec_6015 regardless of whether or not petitioner’s contention has any merit petitioner had the opportunity at trial to intro- duce admissible evidence into the record that established all of the facts which she claims respondent had a duty to investigate and ascertain and on which she relies in order to show that respondent abused respondent’s discretion in denying her relief under sec_6015 - requesting spouse petitioner we reject petitioner’s views regarding the nature of the relief from joint_and_several_liability provided by sec_6015 relief under that section from joint_and_several_liability is not as petitioner alleges the temporary suspension of such liability see sec_6015 by way of further illustration petitioner argues on brief that revproc_2000_15 2000_1_cb_447 revenue proce- dure which prescribes procedures that are to be used in determining whether an individual qualifies for relief under sec_6015 is fundamentally flawed in that it unduly limits the broad application of the statute seeking to provide tax collection relief to a spouse and considers facts and or circumstances that are legally irrelevant and inappropriate in this case we reject those arguments about revproc_2000_15 as directed by sec_6015 respondent has prescribed procedures in revproc_2000_15 that are to be used in determining whether an individual qualifies for relief under that section section dollar_figure of revproc_2000_15 lists seven conditions threshold conditions which must be satisfied before the irs will consider a request for relief under sec_6015 respondent concedes that those threshold conditions are satisfied in the instant case where as here the requesting spouse o7 - satisfies the threshold conditions section dollar_figure of revproc_2000_15 provides that a requesting spouse may be relieved under sec_6015 of all or part of the liability in guestion if taking into account all of the facts and circum-- stances the irs determines that it would be inequitable to hold the requesting spouse liable for such liability where as here the requesting spouse satisfies the thresh- old conditions set forth in section dollar_figure of revproc_2000_15 section dollar_figure of that revenue_procedure sets forth the circumstances in any case where a liability reported in a joint_return is unpaid under which the irs ordinarily will grant relief to that spouse under sec_6015 in the instant case the liability from which relief is sought arises from a deficiency therefore section dollar_figure of revproc_2000_15 is not applicable here however where as here the request- ing spouse fails to qualify for relief under section dollar_figure of that revenue_procedure the irs may nonetheless grant the requesting spouse relief under section dollar_figure of revproc_2000_15 that section provides a partial list of positive and negative factors which respondent is to take into account in considering assuming arguendo that sec_4 revproc_2000_15 2000_1_cb_448 were applicable in the instant case petitioner would not qualify for relief under that section of that revenue_procedure that is because petitioner has failed to show that the circumstances set forth in sec dollar_figure of revproc_2000_15 are present in the instant case - whether respondent will grant an individual full or partial equitable relief under sec_6015 as revproc_2000_15 makes clear no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 2000_1_cb_447 we now turn to the application of section dollar_figure of revproc_2000_15 to the record established in the instant case as pertinent here sec_4 of revproc_2000_15 sets forth the following positive factors which weigh in favor of granting relief under sec_6015 a marital status the requesting spouse is divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonregquesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that arose from a deficiency the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency e nonrequesting spouse’s legal_obligation fthe nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability - - f attributable to nonrequesting spouse the liability for which relief is sought is solely attrib- utable to the nonrequesting spouse we shall hereinafter refer to the positive factors set forth in sec_4 a b c d e and f of revproc_2000_15 as the marital status positive factor the economic hardship positive factor the abuse positive factor the knowledge or reason to know positive factor the legal_obligation positive factor and the attribution positive factor respec-- tively with respect to the marital status positive factor set forth in sec_4 a of revproc_2000_15 petitioner concedes that the marital status positive factor is not present in this case with respect to the economic hardship positive factor set forth in sec_4 b of revproc_2000_15 4tn determining whether a requesting spouse will suffer economic hardship sec_4 c of revproc_2000_15 to which sec_4 b of that revenue_procedure refers requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs sec_301 b proced admin regs generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides in pertinent part information from taxpayer in determining a reasonable amount for basic living_expenses the direc-- tor will consider any information provided by the taxpayer including--- continued petitioner contends that that positive factor is present in this case petitioner has established that as of the time of the trial in this case she and or mr mellen was liable for a dollar_figure judgment for a medical bill she has also shown that as of date questar was deducting the following approximate amounts each month from her compensation dollar_figure for federal_income_tax dollar_figure for state_income_tax dollar_figure for social_security_tax dollar_figure for medicare_tax dollar_figure for health benefits dollar_figure continued a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses ez any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director - - for dental benefits dollar_figure for reserved parking dollar_figure for life_insurance dollar_figure for accident insurance dollar_figure for a dollar_figure debt owed to the state of utah for state_income_tax with respect to taxable_year dollar_figure for a legal service plan dollar_figure on a loan from the questar retirement_plan dollar_figure on a second loan from the questar retirement_plan dollar_figure fora micro computer the meaning of micro computer is not disclosed by the record dollar_figure as a contribution to the questar retirement_plan and dollar_figure for savings bonds further- more petitioner has shown that at least as of the time of the trial in this case she was investing dollar_figure a month in a mutual_fund and had a balance in that mutual_fund of dollar_figure however on the record before us we find that petitioner has failed to establish the amounts of any other expenditures let alone expenses that sec_301_6343-1 proced admin regs indicates are to be considered in determining a reasonable amount for basic living_expenses we further find on the record in an effort to establish certain expenses that sec_301_6343-1 proced admin regs indicates are to be considered in determining a reasonable amount for basic living_expenses petitioner proffered at trial certain documentary_evidence the documentary_evidence that petitioner proffered consisted of nothing more than petitioner’s self-serving summa-- ries of expenses that she claims to have incurred respondent objected to the admission of that evidence pursuant to fed rules of evid and we sustained respondent’s objections petitioner did not substantiate by reliable documentary_evidence most of the expenses claimed in such summaries to the extent that petitioner substantiated any such expenses by reliable continued - - before us that petitioner has failed to persuade us that she would not be able to pay a reasonable amount for basic living_expenses if she remained jointly and severally liable for peti- tioner’s unpaid liability for the record before us establishes that petitioner inter alia has been employed continued documentary_evidence we have found that she established such expenses tn attempting to persuade us that she would not be able to pay a reasonable amount for basic living_expenses if she were not granted relief under sec_6015 petitioner advances various contentions all of which we find to be without merit to illustrate petitioner appears to contend that the dollar_figure judgment obtained for an unpaid medical bill which judgment remained unsatisfied as of the time of the trial herein shows that she has been unable to pay a reasonable amount for basic living_expenses however petitioner testified that the underlying medical bill with respect to which the dollar_figure judgment in question was obtained has been paid off petitioner apparently disputes the validity of the dollar_figure judgment in guestion and therefore has refused to pay it on the record before us we find that peti- tioner’s testimony does not establish that petitioner has been unable to pay the dollar_figure judgment in question by way of further illustration petitioner contends on brief that petitioner’s telephones had been disconnected for three months the implication being that petitioner was not able to afford to pay her telephone bill to support her contention regarding her inability to pay her telephone bill for months petitioner relies on the notation disconnected called that appeared in the margin of petitioner’s statement of dis-- agreement with respect to respondent’s date letter stating that she was not entitled to relief under sec_6015 we reject the inference that petitioner attempts to draw from that notation the record establishes that the number shown in petitioner’s statement of disagreement was petitioner’s telephone number at questar and not her home telephone number further- more petitioner’s contention that telephones had been discon- nected for three months is not supported by any evidence in the record - - by questar since was earning annual compensation of dollar_figure at the time of the trial in this case contributed regularly each pay_period to the questar retirement_plan invested monthly in a mutual_fund invested regularly each pay_period in savings bonds has undisclosed assets ina trust and has an inheritance from her parent’s estate the record also establishes that at the time of the trial in this case mr mellen was receiving monthly ss disability benefits of dollar_figure and was entitled as of date to hospital insurance under medicare that petitioner and mr mellen owned peti- tioner’s residence and their automobiles free and clear of any encumbrances that petitioner’s residence had an assessed market_value of dollar_figure in and dollar_figure in and that petitioner has not attempted to obtain a loan secured_by petitioner’s residence in order to pay petitioner’s unpaid liability for on the record before us we find that petitioner has failed to carry her burden of establishing that the economic hardship positive factor set forth in sec_4 b of revproc_2000_15 is present in the instant case with respect to the abuse positive factor set forth in sec_4 c of revproc_2000_15 petitioner concedes that that positive factor is not present in the instant case - -- with respect to the knowledge or reason to know positive factor set forth in sec_4 d of revproc_2000_ petitioner does not dispute that that positive factor is not present in the instant case instead she argues that that factor is legally irrelevant to determining whether she is entitled to equitable relief under sec_6015 we disagree we find that whether a spouse requesting relief under sec_6015 knew or had reason to know of the item giving rise to a deficiency is a relevant factor in determining whether such spouse is entitled to such relief with respect to the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 on the record before us we find this factor to be a neutral factor in the instant case that is because at all relevant times peti- tioner and mr mellen were married with respect to the attribution positive factor set forth in sec_4 f of revproc_2000_15 petitioner contends that that positive factor is present in this case because it was craig mellen’s activities ie the fire and the subsequent explosion that generated a casualty_loss we agree with petitioner the claimed casualty_loss deduction of dollar_figure in the joint_return is the item that gave rise to the deficiency for and the resulting unpaid liability for and that claimed deduction was attributable to the july -- accident in which mr mellen’s property was damaged or destroyed on the record before us we find that petitioner has carried her burden of establishing that the attribution positive factor set forth in sec_4 f of revproc_2000_ is present in the instant case turning to the negative factors weighing against granting relief under sec_6015 set forth in sec_4 of revproc_2000_15 as pertinent here those factors are a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency this is an extremely strong factor weighing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in very limited situations where the requesting spouse knew or had reason to know of an item giving rise to a deficiency c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation fthe requesting spouse has a legal_obligation pursuant to a - - divorce decree or agreement to pay the liability we shall hereinafter refer to the negative factors set forth in sec_4 a b c d e and f of revproc_2000_15 as the attribution negative factor the knowl- edge or reason to know negative factor the significant benefit negative factor the economic hardship negative factor the noncompliance negative factor and the legal_obligation negative factor respectively the parties do not dispute that the knowledge or reason to know negative factor the economic hardship negative factor and the legal_obligation negative factor set forth in sec_4 b d and f respectively of revproc_2000_15 are the opposites of the knowledge or reason to know positive factor the economic hardship positive factor and the legal_obligation positive factor set forth in sec_4 d b and e respectively of that revenue_procedure we also note that the parties do not dispute that the attribution nega- tive factor set forth in sec_4 a of revproc_2000_15 is essentially the opposite of the attribution positive factor set forth in sec_4 f of that revenue_procedure ’ although we do not believe that those two factors are exactly opposite because inter alia the attribution negative factor does not contain the word solely that appears in the attribution positive factor we conclude that respondent’s use of continued -- - with respect to the attribution negative factor set forth in sec_4 a of revproc_2000_15 we found above that petitioner carried her burden of establishing that the attribution positive factor set forth in sec_4 f of that revenue_procedure is present in the instant case on the record before us we further find that petitioner has carried her burden of establishing that the attribution negative factor set forth in sec_4 a of revproc_2000_15 is not present in the instant case with respect to the knowledge or reason to know negative factor set forth in sec_4 b of revproc_2000_ we indicated above that petitioner does not dispute that the knowledge or reason to know positive factor set forth in sec_4 d of that revenue_procedure is not present in the instant case nor does petitioner dispute that the knowledge or reason to know negative factor set forth in sec_4 b of that revenue_procedure is present in the instant case instead petitioner contends as she does with respect to the knowledge or reason to know positive factor that the knowledge or reason to know negative factor is legally irrelevant to resolving whether petitioner is entitled to relief under sec_6015 we found continued the word solely in describing the attribution positive factor but not in describing the attribution negative factor does not affect our findings and conclusions with respect to those factors in the instant case - 3g -- above and restate here that whether a spouse requesting relief under sec_6015 knew or had reason to know of the item giving rise to a deficiency is relevant in determining whether such spouse is entitled to such relief with respect to the significant benefit negative factor set forth in sec_4 c of revproc_2000_15 e whether the requesting spouse has significantly benefited beyond normal support from the unpaid liability or item giving rise to the deficiency petitioner contends on brief that she did not significantly benefit from the item giving rise to the deficiency because it did not significantly increase her wealth her standard of living or provide any meaningful benefit in excess of the support she is otherwise entitled to receive from her spouse under state law we find on the instant record that petitioner has failed to establish the amount that she and mr mellen expended annually for their normal support during the year to which the unpaid liability at issue relates and thereafter nonetheless it is reasonable to assume that the amount that they expended annually for such support during and through did not exceed their annual net_income ie the total of peti- tioner’s net compensation from questar mr mellen’s disability benefits and any interest dividends and other income disclosed - - by the record for each such year annual net_income during the period and through the record establishes that the annual net_income that petitioner and mr mellen re- ceived ranged from approximately dollar_figure to dollar_figure the claimed casualty_loss deduction of dollar_figure gave rise to a deficiency of dollar_figure for taxable_year by not paying that dollar_figure of federal_income_tax petitioner and mr mellen had an additional dollar_figure of funds available to spend the deficiency of dollar_figure attributable to the casualty_loss deduction that peti- tioner and mr mellen claimed for taxable_year ranged from approximately percent to percent of the annual net_income of petitioner and mr mellen during the period and through we find that by not paying the federal_income_tax of dollar_figure attributable to the claimed casualty_loss deduction in guestion petitioner and mr mellen had funds available to them ie dollar_figure substantially in excess of their normal support which we assume did not exceed their annual net_income for each we have not made any such assumption regarding or we have not done so with respect to because peti- tioner testified that the income she and her husband reported on their form_1040 ie petitioner’s compensation from questar of dollar_figure taxable interest of dollar_figure dividend income of dollar_figure and schedule d capital_gain of dollar_figure was largely lost in the stock market but that she used some of it to pay for a wedding we have not made any assumption with respect to about the amount that petitioner and mr mellen expended for their normal support during that year that is because the record is devoid of any financial information relating to peti- tioner and mr mellen for that year - - of the years and through on the record before us we find that petitioner has failed to persuade us that she did not significantly benefit beyond normal support from the dollar_figure of federal_income_tax not paid for taxable_year on that record we further find that peti- tioner has failed to carry her burden of establishing that the significant benefit negative factor set forth in sec_4 c of revproc_2000_15 is not present in the instant case with respect to the economic hardship negative factor set forth in sec_4 d of revproc_2000_15 we found above that petitioner failed to carry her burden of estab- lishing that the economic hardship positive factor set forth in sec_4 6b of that revenue_procedure is present in the instant case on the record before us we further find that petitioner has failed to carry her burden of establishing that the economic hardship negative factor set forth in sec_4 d of revproc_2000_15 is not present in the instant case with respect to the noncompliance negative factor set forth in sec_4 e of revproc_2000_15 petitioner contends that she has filed all federal_income_tax returns required of her since she entered the work force after her graduation from high school and that she has paid all federal - al --- income_tax liabilities that she owes but for the single tax_year in question the parties stipulated that for tax years through petitioner filed income_tax returns respon- dent does not contend that petitioner did not pay any federal_income_tax shown due in each such return with respect to taxable_year the record contains an unsigned form_1040 for that year on the record before us we find that petitioner has established that she has made a good_faith effort to comply with the federal_income_tax laws following taxable_year we further find on that record that petitioner has carried her burden of establishing that the noncompliance negative factor is not present in the instant case with respect to the legal_obligation negative factor set forth in sec_4 f of revproc_2000_15 we found above that the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 is a neutral factor in the instant case on the record before us we further find that the legal_obligation negative factor set forth in sec_4 f of that revenue_procedure is a neutral factor in the instant case on the record before us we find that petitioner has failed to carry her burden of establishing any other factors with the record does not establish that petitioner had filed the unsigned form_1040 for as of date the date of the trial in this case - -- respect to the year at issue that are not set forth in revproc_2000_15 and that weigh in favor of granting her relief under sec_6015 based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of showing that respondent abused respondent’s discretion in denying her relief under sec_6015 with respect to taxable_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
